                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION


UNITED STATES OF AMERICA                                                              PLAINTIFF


v.                                   Case No. 4:19-cr-40014


CHARLES DONALD THOMPSON                                                             DEFENDANT

                                              ORDER
       Before the Court is Defendant Charles Donald Thompson’s Motion to Release Defendant with

Conditions Pending Sentencing. (ECF No. 27). The Government has filed a response. (ECF No.

29). Defendant has filed a reply. (ECF No. 30). The Court finds this matter ripe for consideration.

                                          BACKGROUND

       Defendant is awaiting sentencing after pleading guilty to one count of receipt of child

pornography in violation of 18 U.S.C. §§ 2252(a)(2) and (b)(1). After Defendant entered his guilty

plea, the Court ordered him detained pursuant to the mandatory detention provisions of 18 U.S.C. §

3143(a)(1). On March 17, 2020, Defendant filed the instant motion, requesting release on home

confinement pending sentencing. Defendant, who is being housed in the Miller County Jail in Miller

County, Arkansas, states that due to his age and pre-existing lung conditions, he is “at a very high

risk of life-threatening sickness” if he contracts COVID-19 while detained at the Miller County Jail.

The Government opposes the motion.

                                           DISCUSSION

     A. Release Pending Sentencing

       The Court will now address whether Defendant should be released pending sentencing.

       Title 18 U.S.C. § 3143(a)(1) requires the detention of any defendant “found guilty of an

offense and who is awaiting imposition or execution of sentence . . . unless the judicial officer finds
by clear and convincing evidence that the person is not likely to flee or pose a danger to the safety of

any other person or the community if released[.]” 18 U.S.C. 3143(a)(1). Notwithstanding 18 U.S.C.

§ 3143(a)(1), courts may still release a defendant pending sentencing pursuant to 18 U.S.C. § 3145(c),

“if it is clearly shown that there are exceptional reasons why such person’s detention would not be

appropriate.” 18 U.S.C. § 3145(c). However, in that circumstance, the defendant must also show by

clear and convincing evidence he is not likely to flee or pose a danger to the community. Id.

“Exceptional reasons” within the meaning of 18 U.S.C. § 3145(c) are “clearly out of the ordinary,

uncommon or rare.” United States v. Brown, 368 F.3d 992, 993 (8th Cir. 2004).

       Defendant is currently being housed in the Miller County Jail in Miller County, Arkansas.

Defendant argues that he should be released from custody, on the same conditions as his pretrial

release, in order to avoid exposure to COVID-19. Defendant contends that his age and preexisting

lung condition make him particularly susceptible to COVID-19, and that if he were to contract

COVID-19, he is at high risk of suffering serious complications. Defendant further argues that he

does not pose a danger to the community, as evidenced by six and a half months of pretrial release

with no violations or other problems. In response, the Government argues that the possibility that

Defendant could contract COVID-19 while incarcerated is not an “exceptional reason” warranting

his release from custody. The Government maintains that the Miller County Jail has taken measures

to prevent exposure to COVID-19 and that the Miller County Jail is capable of providing adequate

medical treatment should Defendant contract COVID-19.             The Government also argues that

Defendant had sexual contact with a minor (M1) and that he solicited nude photos from another minor

(M2), and therefore, he poses a danger to community.

       Upon consideration, the Court finds that Defendant has not demonstrated exceptional reasons

as to why his detention is inappropriate. Although Defendant’s age and preexisting lung condition

do make it more likely that he would experience acute symptoms if he were to contract COVID-19,

                                                   2
his situation is not clearly out of the ordinary, uncommon, or rare. 1 Many prisoners have preexisting

health conditions that render them particularly susceptible to various contagions, including the current

COVID-19 outbreak. However, there are currently no confirmed cases of COVID-19 in Miller

County, Arkansas; the Miller County Jail; or Texarkana, Arkansas. The Miller County Jail has also

taken precautions to prevent the spread of COVID-19, and there is no indication Defendant has or

will be denied any necessary medical treatment or that the Miller County Jail is incapable of rendering

adequate medical treatment should the need arise. Thus, the Court finds that Defendant’s health is

not an exceptional reason as to why his detention is inappropriate. In light of this finding, the Court

need not address whether Defendant is likely to pose a danger to the community if he were released.

          Accordingly, the Court finds that Defendant’s request for presentencing release should be

denied.

                                                 CONCLUSION

          For the foregoing reasons, the Court finds that Defendant’s Motion to Release Defendant with

Conditions Pending Sentencing (ECF No. 27) should be and hereby is DENIED.

          IT IS SO ORDERED, this 24th day of March, 2020.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge




1
 Defendant is sixty-seven years old and has been diagnosed with Chronic Obstructive Pulmonary Disease (“COPD”),
which is a chronic inflammatory lung disease that causes obstructed airflow from the lungs. COVID-19 is a contagious
virus spreading throughout the United States that attacks the respiratory system. Persons over the age of sixty-five and
persons with chronic conditions, especially respiratory conditions, are at an elevated risk of suffering acute symptoms.
Coronavirus Disease 2019, Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-
ncov/symptoms-testing/symptoms.html (last accessed Mar. 24, 2020).
                                                           3
